Citation Nr: 9913185	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for sickle cell 
anemia has been submitted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

By a May 1993 rating decision the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO) found that new and 
material evidence had not been submitted for reopening the 
veteran's claim of service connection for sickle cell anemia.  
Following notice of that determination, the veteran submitted 
a notice of disagreement.  After a supplemental statement of 
the case was issued, in December 1993 she submitted a blank 
VA Form 9 accompanied by a statement primarily alleging error 
in a Board decision on the issue and requesting 
reconsideration.  The RO accepted this as a substantive 
appeal on the new and material issue.  The Board accepted it 
as a request for reconsideration, which was denied by the 
Deputy Vice Chairman of the Board, by direction of the 
Chairman, in November 1994.  In a VA Form 646 of January 18, 
1995, the representative addressed the issue of new and 
material evidence.  After further development of the evidence 
at the RO and issuance of a supplemental statement of the 
case, the case was forwarded to the Board in April 1999. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1949 to April 1952.

2.	On May 9, 1998, prior to the promulgation of a decision 
in the appeal, the veteran withdrew her appeal on the matter 
of whether new and material had been submitted to reopen a 
claim of service connection for sickle cell anemia.  





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. § 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal, stating that she is only claiming 
error in prior denials of service connection for sickle cell 
anemia and that she is not requesting service connection 
based on new and material evidence. Hence, there remain no 
allegations of errors of fact or law in the May 1993 rating 
decision for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.


		
JANE E. SHARP
	Member, Board of Veterans' Appeals

